Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 18, 2005, convicting him of unlawful imprisonment in the second degree, menacing in the second degree, criminal possession of a weapon in the fourth degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant failed to preserve for appellate review his claims that the “merger doctrine” operated to preclude his conviction of unlawful imprisonment in the second degree (see People v Magrigor, 281 AD2d 561, 562 [2001]) and that the prosecutor improperly attempted to impeach the complainant (see CPL 470.05 [2]). In any event, those contentions, as well as the defendant’s remaining contentions, are without merit. Prudenti, P.J, Adams, Rivera and Lifson, JJ., concur.